Military pay; active duty pay; court-martial conviction, res judicata.—Plaintiff seeks active duty pay following his dishonorable discharge from the Army pursuant to general court-martial, on the ground that his court-martial conviction was void. Upon consideration of defendant’s motion to dismiss the petition, together with the response in opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claim is barred under the doctrine of res judicata. See Roland v. United States, 155 Ct. Cl. 823 (1961). On March 13, 1970, the court granted defendant’s motion and dismissed the petition.